Citation Nr: 1010845	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-21 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 70 percent evaluation for 
posttraumatic stress disorder (PTSD) for the period from 
April 11, 2007, to April 14, 2008.

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1989 to 
September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which reduced the 
rating for the Veteran's service-connected PTSD disability 
from 70 percent to 30 percent effective April 11, 2007.

In a rating decision dated in October 2007 the evaluation for 
the Veteran's service-connected PTSD was increased from 30 
percent to 50 percent effective April 11, 2007.  

In a rating decision dated in May 2009 the evaluation for the 
Veteran's service connected PTSD was increased from 50 
percent to 70 percent effective April 14, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a rating decision dated in October 2005 the Veteran was 
granted service connection for PTSD and assigned an 
evaluation of 70 percent.  The Veteran did not appeal this 
decision.  

In March 2007 the RO scheduled the Veteran for an examination 
for review of his PTSD.  

In a rating decision dated in May 2007 the RO reduced the 
rating for the Veteran's service-connected PTSD from 70 
percent to 30 percent.  The RO explained that the reduction 
in rating was based on the report of an April 2007 VA 
Compensation and Pension examination, and on VA treatment 
records dating from April to June, 2007.  At the time of the 
rating reduction, a total rating based on individual 
unemployability due to service-connected disabilities was in 
effect, and the reduction consequently did not result in the 
actual reduction of compensation payments currently being 
made.

In correspondence dated in June 2007 the Veteran stated that 
he disagreed with the reduction in the rating assigned his 
PTSD.  In response, the RO issued a statement of the case in 
July 2007, wherein it identified the issue being appealed as 
entitlement to an increased rating for PTSD.  The record 
shows that the Veteran thereafter argued both that he is 
entitled to a 100 percent rating for PTSD, and that the 
reduction discussed above was incorrect.

In subsequent supplemental statements of the case, the RO has 
consistently identified the issue on appeal as involving an 
increased rating.  To date, the RO has not issued a statement 
of the case addressing the Veteran's June 2007 disagreement 
with the reduction of his 70 percent evaluation.
 
Given that the Veteran has submitted a timely notice of 
disagreement as to the May 2007 reduction of the rating 
assigned his PTSD, and given that the RO has not issued a 
statement of the case addressing that issue, the Board will 
remand the matter for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999) 

Turning to the increased rating matter, the record shows that 
the Veteran was last examined for his PTSD in August 2007.  
Since that time, the RO has increased the disability rating 
for the disorder based on treatment records on file.  Given 
the clear implication from those records that the Veteran's 
PTSD has worsened in severity since the August 2007 
examination, the Board finds that another VA examination of 
the Veteran is necessary.

The Board notes that the report of an April 2007 VA 
examination indicates that the Veteran "is eligible for 
Social Security payments."  It is unclear whether the 
Veteran in fact has applied for such benefits.  On remand, 
the RO should attempt to determine whether he has applied.

Accordingly, the claim is REMANDED for the following actions:

1.  The RO should issue a statement of the 
case to the Veteran that addresses the 
issue of a reduction in rating for the 
Veteran's service-connected PTSD from 70 
percent to 30 percent.  The statement of 
the case must include notification to the 
Veteran of the need to timely file a 
Substantive Appeal to perfect an appeal of 
the May 2007 rating decision.

2.  The RO should contact the Veteran and 
request that he indicate whether he has 
applied to the Social Security 
Administration (SSA) for disability 
benefits.  If he responds in the 
affirmative, the RO should request a copy 
of the decisional documents and medical 
records upon which the Veteran's Social 
Security disability benefits award or 
denial are based.

3.  The RO should arrange for a VA 
psychiatric examination of the Veteran to 
determine the extent and severity of his 
service-connected PTSD.  The examiner should 
indicate with respect to each of the 
psychiatric symptoms identified under the 
schedular criteria for rating mental 
disorders whether such symptom is a symptom 
of the veteran's service-connected PTSD.  
The examiner should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected PTSD, to include 
whether it renders the veteran unable to 
obtain or maintain substantially gainful 
employment, and a global assessment of 
functioning score with an explanation of the 
significance of the score assigned.  The 
rationale for all opinions expressed should 
be explained.  The claims files must be made 
available to and reviewed by the examiner.  
The examination report is to reflect that 
such a review of the claims files was made. 

4.  After the above development is 
completed, the RO should readjudicate the 
claim for an increased rating.  If the 
benefit sought remains denied, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

